Citation Nr: 1744837	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-12 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Evaluation of bilateral hearing loss disability, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

S. A. Abarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to October 1945, including service in the Commonwealth of the Philippines during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines which granted service connection for a bilateral hearing loss disability and a February 2014 rating decision denying entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

In his substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled August 2017 hearing by letter in July 2017, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The issues of service connection for poor vision, failure of heart, difficulty breathing, swollen legs and knees, back pain, irritability, insomnia, abdominal pain, numbness of both hands, headaches, and buzzing in the ears have been raised by the record in letters from the Veteran dated April 15, 2016 and July 28, 2016, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  However, due to the Veteran's advanced age, the Board believes additional assistance with his new claims is warranted.  The AOJ should send the proper VA Form(s) to the Veteran for filing his new claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, the Board notes that the Veteran sent a letter dated April 15, 2016 to the RO stating, "I wish to disregard my Appeal to the Board of Veteran's appeals in connection of my claim."  He also stated that he wants to reopen a number of claims for various disabilities, including his hearing loss disability for which he was previously granted service connection with a 20 percent disability rating.  Only an appellant or his authorized representative may withdraw an appeal.  38 C.F.R. § 20.204(a) (2016).  Appeal withdrawals, unless done at a hearing, must be in writing and include the name of the veteran, the VA file  number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(a) (2016).  Here, those requirements were met.  

However, for proper withdrawal of an appeal that involves multiple issues, the withdrawal must specify if it is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(a) (2016).  In his letter, the Veteran merely stated that he wanted to disregard his appeal in connection of his claim, but never specified whether he was referring to his claim for an increased rating, his TDIU claim, or both.  Further, the Veteran's statement that he wished to reopen his claim for a hearing loss disability may reasonably be construed as an affirmation of his request for an increased rating from the 20 percent rating previously awarded.  Therefore, the Veteran's withdrawal of his appeal is not effective, and all issues currently on appeal will remain under the Board's jurisdiction. 

Increased Rating for Bilateral Hearing Loss Disability

The Veteran most recently underwent a VA audiological examination in April 2013.  In his April 2014 appeal to the Board, he stated that "I honestly believe that I really deserve 100% rate because of the severe level of my deafness."  This updated claim of deafness, in contrast to his initial claim of bilateral hearing loss disability, is fundamentally a claim that his hearing loss has significantly worsened.

VA's duty to assist includes conducting a thorough and contemporaneous medical examination.  Baker v. Derwinski, 2 Vet. App. 315, 317 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  This includes providing a new medical examination when a veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Here, the Veteran most recently underwent a relevant VA examination in April 2013.  However, subsequent statements made by the Veteran assert that his bilateral hearing loss disability has progressively worsened since this examination.  As such, the Board finds that a new VA examination is warranted at this time, so that the current severity of the Veteran's disability may be properly evaluated.  38 C.F.R. § 3.159(c)(4)(i) (2016); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Further, VA's duty to assist includes obtaining relevant treatment records.  38 C.F.R. § 3.159(c)(1) (2016).  The Veteran stated in a letter dated in July 2016 that he received a check-up for both ears from a medical doctor at the Capas Clinic in the Philippines, but these records have not been obtained.  On remand, such records should be obtained and associated with the claim file.

Total Disability Rating Based on Individual Unemployability (TDIU)

The Board notes that there is no VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in the claim file.  Hence, much of the information needed to make an informed decision on the matter of TDIU eligibility is missing, such as the Veteran's employment history for the last five years that he worked, his total earned income for the past twelve months, and his efforts at trying to obtain employment. 

As noted above, the issue of an increased rating for service-connected bilateral hearing loss disability is being remanded.  The issue of entitlement to TDIU based on his hearing loss disability rating is inextricably intertwined with the increased rating issue and is thus not ripe for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain the Veteran's complete  treatment records from all indicated sources.  The Board notes that in his letter of July 2016 the Veteran stated that he received a check-up for both ears from a medical doctor at the Capas Clinic in the Philippines, yet there are no such records associated with his file.  All efforts to obtain these records should be clearly documented in the claim file.

2.  The AOJ should provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and associate the completed form with his claim file.
  
3.  The AOJ should schedule the Veteran for an audiological examination to determine the current level of severity of his bilateral hearing loss disability.  The Veteran's entire claim file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  The examination report must state a review of the file was completed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should ensure to report the functional impairments associated with the hearing loss disability.
  
4.  If upon completion of the above actions the rating for hearing loss disability rating remains at 20 percent and the TDIU claim remains denied, the case should be returned to the Board after compliance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




 _________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





